Fourth Court of Appeals
                                San Antonio, Texas
                                    December 19, 2018

                                   No. 04-18-00844-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                             v.

                   HOUSECANARY, INC. f/k/a Canary Analytics, Inc.,
                                  Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
        The Appellant, Title Source, Inc.’s Unopposed Motion for Extension of Time to File
Brief is GRANTED. Time is extended to January 17, 2019.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court